Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I.

Claim 25 limitation “a first conveying means for guiding the at least one first product into the cutting region and a second conveying means for guiding the at least one second product into the cutting region” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “means for” coupled with functional languages, for an example “guiding the at least one first product into the cutting region” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, the limitation uses “means”; second, the "means" is modified by functional language including, for an example, “guiding the at least one first product into the cutting region”; and third, the "means" is not modified by sufficient structure to perform the recited function because "conveying" preceding means describes the function, not the structure of the mechanism. Claims 26-28, 30 have the same issue of invoking 35 U.S.C. 112(f). 
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites “a control device is provided for controlling the rotational speeds of the rotating blades, the control device configured to at least accelerate or decelerate of the rotating blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade" (emphasis added) that is considered as new matter because this recitation was not described in the original specification. First, the language of “at least” is not supported by the original specification and the specification does disclose all speeds of the blades. See MPEP 2163.05, Section III, the language “at least” makes the claimed scope broader, which is not supported by the original specification. Second, the term “a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade” is  not supported by the original specification. See the specification, page 20 that states “the control device being configured to accelerate and/or decelerate the rotations of the blades during a revolution for cutting off a slice and/or a piece…Since the rotational speeds of the blades are variable during a revolution, sufficient time for feeding a product into or through the cutting region before the blade engages into the product and cuts off a slice and/or a piece can in particular be obtained by a deceleration of one of the blades”, and  

the specification, page 31 is disclosed that “the control device 53 can be configured to control the rotations of the blades 19 and 21 and in particular to vary their rotational speeds during one revolution”. 
Examiner could not find any term or scope of “a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade” in the original specification, thus, this term is considered as new matter.
Claim 39 recites “a control device is provided for controlling the rotational speeds of the rotating blades, the control device configured to at least accelerate or decelerate of the rotating blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade" (emphasis added) that was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the control device capable of controlling the blade to accelerate or decelerate of the rotating blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade. 
See the specification, page 20 states that “For example, the control device can comprise a microprocessor and/or a CPU (central processing unit) or can be configured as such. The control device can also be configured to control further components of the cutting apparatus, for example, the feed and/or the conveying means. Since the rotational speeds of the blades are variable during a revolution, sufficient time for feeding a product into or through the cutting region before the blade engages into the product and cuts off a slice and/or a piece can in particular be obtained by a deceleration of one of the blades. This makes it possible to feed products relatively far into the cutting region in order to be able to cut off relatively thick slices or large pieces, for example, roast pieces as required. Due to the possibility of accelerating the blades again after a deceleration during a rotation, the forces required for slicing a meat product, and in particular a fresh meat product possibly containing bones, can nevertheless be generated”. 
Is any sensing or detecting device of some sort to detect the material product during cut to signal the control device to accelerate or decelerate of the rotating blades? 
Therefore, there is no described or art-recognized correlation between the disclosed function of being able to “accelerate or decelerate of the rotating blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade” and the structure(s) responsible for the function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements that corporates with “a control device is provided for controlling the rotational speeds of the rotating blades, the control device configured to at least accelerate or decelerate of the rotating blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between two successive cuts performed by the respective rotating blade" (emphasis added). See the discussion above. It is also unclear what cause is for the controlling device to accelerate or decelerate the blade in a cutting revolution, which is a single revolution between two successive cuts performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25- -26, 29-32, 34-36, 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp (US 9834384) in view of Shaw (US 2003/0209401).
Regarding claim 25, Dopp shows a cutting apparatus (Figures 1-3) for cutting off or slicing meat products (Col. 1, lines 10-11 recites “steak…chicken fillets”), having a product feed (first and second infeed conveyors 26, 28, plates 140/142, infeed bars 38/40) that is configured to guide at least one first product and at least one second product simultaneously along a feed direction (an infeed direction. With regards to “simultaneously”, Col. 4, lines 49-51 recites “first and second side-by-side infeed conveyor assemblies 26 and 28 for conveying workpieces to be portioned in two side-by-side lanes”. Also, notes that there is no automatic controller for the first and second conveying means for “simultaneously” feeding the products that has been claimed, therefore, the products can be simultaneously fed by manual) into a cutting region (a blade portioner assembly 20, Figure 1), which includes a first rotating blade (a first rotary blade 60) and a second rotating blade (a second rotary blade 62) for cutting off or slicing the products into smaller pieces (Col. 4,lines 45-56), 
wherein the product feed has a first conveying means (an infeed conveyor 26 including the infeed nose 38) for guiding the at least one first product into the cutting region and a second conveying means (an infeed conveyor 28 including the infeed nose 40) for guiding the at least one second product into the cutting region, wherein the first rotating blade is associated with the first conveying means and is provided for cutting off of slicing the at least one first product, and wherein the second blade is associated with the second conveying means and is provided for cutting off or slicing the at least one second product (Col. 4,lines 45-56).
However, Dopp does not clearly show a common support structure including a center support for supporting between the first and second conveying means, as set forth in the claim.
Shaw shows a common support structure (70, 48 and all frames of conveyors 4, Figure 5) including a center support (48) that extends in a feed direction (the direction along the conveyors, Figures 1-2) for supporting conveyors (4, Figures 1-2) for transporting two products side by side, wherein the two adjacent roll conveyors and the center support are removable attaching to each other (Figures 1-2), wherein the conveyors are mounted on the center support (48, Figures 5-7), and the center support holding the conveyors together (Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second conveying means of Dopp to have a common support structure including a center support for supporting conveyors and removable attach to each other, as taught by Shaw, since this is alternative known conveyor system for the same purpose and in order to allow the first and second conveying means to remove and attach from and to each other if it is needed for maintenance and also to provide a divider bar for helping guiding products conveyed.
Regarding claim 26, the modified cutting apparatus of Dopp shows the first conveying means and the second conveying means extend next to one another offset in parallel along the feeding direction (Col. 4, lines 45-56 “first and second side-by-side infeed conveyor assemblies 26 and 28 for conveying workpieces to be portioned in two side-by-side lanes” and Figure 1, there is a lining gap between the first and second infeed conveyors 26, 28).
Regarding claim 29, the modified cutting apparatus of Dopp shows that the first conveying means and the second conveying means comprise respective base parts that are selectively connectable to or releasable from the center support (Figures 1-2 of Shaw).
Regarding claim 30, the modified cutting apparatus of Dopp shows that the center support has at least one first mandrel (left rollers 6, Figures 1-2) which extends perpendicular to the feed direction (Z) and onto which the first conveying means can be plugged, and wherein the center support has at least one second mandrel (right rollers 6, Figures 1-2) which extends perpendicular to the feed direction (Z) and opposite to the first mandrel and onto which the second conveying means can be plugged.
Regarding claim 31, the modified cutting apparatus of Dopp shows that the product feed comprises a first drive (a first infeed nose bar 38) for the first conveying means and a second drive (a second infeed nose bar 40) for the second conveying means, by means of which drives the first conveying means and the second conveying means are drivable independently of one another (Col. 8, lines 23-37 and Col. 10, lines 55-57 recites “controlled independently to move the interior infeed nose bars 38 and 40 into the first or second position when the blade assembly 56 is moved into the corresponding first or second position”).
Regarding claim 32, the modified cutting apparatus of Dopp shows the first conveying means and the second conveying means comprise at least one respective conveyor belt (endless infeed conveyor belts 34 and 36).
Regarding claim 34, the modified cutting apparatus of Dopp shows that the feed direction (Z) extends at least substantially horizontally, and wherein the blades define a respective vertically oriented cutting plane (Figure 1, while both conveying mechanism and the portioner 20 are not adjusted).
Regarding claim 35, the modified cutting apparatus of Dopp shows that the first blade is held in a first blade mount (70, Figure 13), and wherein the second blade is held in a second blade mount (72, Figure 13), with the first blade mount and the second blade mount configured to rotate (being able to be set into rotations by manually ) in opposite directions with respect to one another (as the claim is written, it does not provide how and when the first blade mount and the second blade mount are able to be set into rotations in opposite directions”. See Col. 5, lines 15-18 recites “The first and second rotary blades 60 and 62 are rotatable about first and second blade axes 70 and 72 by first and second blade motors 76 and 78”, which means the first and second blades are independent rotation; they can be rotated in in opposite directions by manual).
Regarding claim 36, as best understood, Dopp shows that the first blade and the second blade are formed as one-armed blades having narrow curved knife blades (Figure 13 shows one-armed blades 60, 62).
Regarding claim 39, as best understood, the modified cutting apparatus of Dopp shows that a control device (18) is provided for controlling the rotational speeds of the rotating blades (Col. 4, lines 41-44 recites “a controller (which can be part of the processor) is provided for controlling the operation of the blade portioner assembly 20 to cut the workpieces into pieces of desired sizes and/or weights”),however, Dopp fails to discuss that 
the control device configured to at least accelerate and/or decelerate the rotations of the blades during a cutting revolution of the respective rotating blade, a cutting revolution being a single revolution between successive cuts performed by the respective rotating blade for cutting off  or slicing the meat products.
With regards to “accelerate and/or decelerate the rotations of the blades during cutting the meat products”, Examiner takes Official Notice that it has long been known to have the controlling device to accelerate and/or decelerate the rotations of the blades during cutting products. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have the controlling device to accelerate and/or decelerate the rotations of the blades during cutting the meat products in a cutting revolution or a single revolution between successive cuts performed, in order to allow the blades more effective cut or slice off the products, for example, the rotations of the blades can be decelerated during cutting or slicing large meat products or hard products and  the rotations of the blades can be increased between two cutting slices, in order to expedite the blades to return to cut a next slices.
Regarding claim 40, the modified cutting apparatus of Dopp shows that a blade guide (rotary blade assembly 56 has blade guides or two windows for the products entering the blades) is arranged in the cutting region (Figure 12) and has a respective peripheral gap (each window is on each side) for the blades that is defined by a front boundary with respect to the feed direction and by a rear boundary with respect to the feed direction (Figure 12).
Regarding claim 41, the modified cutting apparatus of Dopp shows that the front boundary and the rear boundary have mutually aligned passages for the first product and for the second product (see Figure 12, the windows or passages for the products entering and toward to the blades).
Regarding claim 42, the modified cutting apparatus of Dopp shows that the first blade and the second blade cover the maximum clearance of the passages during a rotation (it is too broad, because it is not defined what the maximum clearance of the passages is and this limitation is inherent because during rotation, the blades can cover the maximum clearance of the passages, in order to cut the products).
Regarding claim 43, the modified cutting apparatus of Dopp shows that the cutting apparatus has a portioning region (there are two rectangular windows for food entering to cut, Figure 13) in which portions are formed (slices), the portions comprising at least one smaller piece cut off from the products (Figure 13 and see the discussion in claim 25 above).
Regarding claim 44, the modified cutting apparatus of Dopp shows a method of slicing or cutting off the meat products (see the discussion in claim 25 above).
Regarding claim 45, the modified cutting apparatus of Dopp shows that the at least two products are guided into the cutting region by means of respective conveying means arranged offset in parallel with one another (see the discussion in claim 26 above).
Regarding claim 46, the modified cutting apparatus of Dopp shows that the products are guided along a horizontal direction (Figure 1) into the cutting region, with the blades rotating in a respective vertically oriented cutting plane (see the discussion in claim 34 above).
Regarding claim 47, the modified cutting apparatus of Dopp shows that the blades are accelerated and/or decelerated during a rotation for cutting off the meat products (see the discussion in claim 39).
Regarding claim 48, the modified cutting apparatus of Dopp shows all of limitations as stated in claim 43 above.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dopp in view of Shaw  and Weber (US 2005/0132855).
Regarding claim 33, the modified apparatus of Dopp shows all of the limitations as stated above except that the product feed for the first conveying means or for the second conveying means comprises at least one respective product holder that is configured to hold the first product or the second product in a rear product section during conveying the products toward to the cutting region.
Weber shows a product holder (3, Figure 1) that is configured to hold a rear section of a product during conveying the products toward to blades (9, 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting apparatus of Dopp to have a product holder that is configured to hold a rear section of a product during conveying the products toward to blades (cutting region), as taught by Weber, in order to the products to convey toward to the blades more effectively.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp in view of Shaw and Dickover (US 2006/0021487).
Regarding claim 37, the modified apparatus of Dopp shows all of the limitations as stated above except that the first blade and the second blade have a respective blade edge extending at least sectionally of spiral shape.
Dickover shows a blade edge having a shape of an Archimedean spiral (Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of Dopp to have each cutting edge  having a shape of an Archimedean spiral, as taught by Dickover, in order to the products to be more effectively slice or cut.
Regarding claim 38, the modified apparatus of Dopp shows all of the limitations as stated above except that the first blade and the second blade have wherein the first blade and the second blade have a respective at least sectional toothed blade edge.
Dickover shows a blade edge having a toothed blade edge (Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of Dopp to have a toothed blade edge, as taught by Dickover, in order to the products to be more effectively sliced or cut.
Response to Amendment
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive for the following reasons.
The combination of art still read on the claimed invention, see Shaw’s art for the center support for supporting two conveyors.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/21/2022